Judgment of dismissal at the end of plaintiff-appellant’s case, Supreme Court, New York County, entered on or about May 7, 1971, unanimously reversed, on the law, and vacated, and a new trial directed, with $60 costs and disbursements to abide the event. This case involves injury to an infant at a summer camp, sustained as the result of a jump from a height during his negotiation of an obstacle course while under the supervision of a counselor employed by defendant-respondent. Whether this was a dangerous activity imposed on an untrained youngster by order of the counselor, and whether the child was contributorially negligent in closing his eyes before jumping were issues to be decided by the jury. A *820prima facie case was presented. (See Brooks v. Board of Educ. of City of N. T., 15 A D 2d 495, affd. 12 N Y 2d 971.) Concur— Stevens, P. J., Markewich, Kupferman, Murphy and Capozzoli, JJ.